Citation Nr: 0118781	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for lumbosacral strain in excess of 
40 percent.  Previously, this case was before the Board in 
June 1998 when it was remanded for additional development.

In a written statement of March 2001, the veteran raised the 
issue of entitlement to a compensable rating for bilateral 
hearing loss.  This issue has not yet been addressed by the 
RO and is consequently referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by severe pain, loss of motion, decreased 
sensation and reflexes, and demonstrable muscle spasms, which 
symptoms equate to pronounced intervertebral disc syndrome.

2.  The veteran's service-connected low back disability has 
not produced impairment of earning capacity beyond that 
contemplated by the rating schedule.


CONCLUSION OF LAW

A 60 percent rating for service-connected low back disability 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic 
Code 5293) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lumbosacral strain has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2000).  The Board notes that the 
maximum schedular award is 40 percent under Diagnostic Codes 
5292 or Diagnostic Code 5295, which deal with limitation of 
motion and lumbosacral strain, respectively.  Hence, no 
greater benefit can flow to the veteran under either Code.  
This is so because Diagnostic Codes 5292 and 5295 each 
address, at least in part, limitation of motion, see 
VAOPGCPREC 36-97 (Dec. 12, 1997), which means that separate 
ratings under each are not assignable.  38 C.F.R. § 4.14 
(2000) (when manifestations of a single disability are 
ratable under several sets of criteria, separate ratings are 
not assignable).

Given the 40 percent disability rating currently assigned for 
the veteran's service-connected lumbosacral strain, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of a vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285).  Higher 
ratings are also assignable for ankylosis of the spine.  
38 C.F.R. § 4.71a (Diagnostic Codes 5286, 5289) (2000).  
Additionally, under Diagnostic Code 5293, a 60 percent rating 
is assigned for pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, little intermittent relief.  Id.  
The Board notes that a 60 percent rating is the maximum 
evaluation allowable under Code 5293.  38 C.F.R. § 4.71a.

Based on a review of the evidence of record, the Board finds 
that the veteran's service-connected lumbosacral strain 
warrants a 60 percent rating under Diagnostic Code 5293.  
When examined by VA in October 1995, the impression was 
probably significant lumbar disc disease.  When examined by 
VA July 1996, the impression was spinal stenosis in the 
lumbar area probably due to osteoarthritis.  Subsequently, in 
October 1996, the veteran underwent an outpatient physical 
therapy evaluation.  According to the report of this 
examination, the veteran's low back pain was localized around 
the L4-L5 level.  Posterior/anterior pressure was most tender 
over the L4 and L5 spinous processes.  The veteran's pain was 
the result of disc derangement, primarily on the left side 
but also existent on the right side.  Lumbar disc disease was 
diagnosed.

Because neither of the VA examinations conducted in July 1996 
nor the October 1996 outpatient physical therapy evaluation 
provided evidence sufficient to say whether the veteran's 
lumbosacral strain had either caused or aggravated disc 
disease, or to evaluate such a disability under pertinent 
rating criteria of Diagnostic Code 5293, the Board, in part, 
remanded the case in June 1998 for a VA examination.

Pursuant to the Board's June 1998 remand, two VA examinations 
were conducted.  When seen by VA in April 2000, the veteran 
had paraspinal muscle spasms of the lumbar spine.  The 
veteran also had a marked antalgic gait and marked antalgic 
behavior.  Straight leg raise testing on the left was at 30 
degrees and on the right, at 45 degrees.  Range of motion of 
the lumbar spine was as follows:  forward was 30 degrees for 
vertical, extension was 10 degrees vertical, right and left 
ending from vertical was 30 degrees, and right and left 
rotation were 25 degrees, each side.  The impression was that 
the veteran had marked pain and range of motion difficulties, 
with some minor decrease in strength.  The veteran had 
decreased pinprick in the left L5 and L4 dermatomes compared 
to the right.  In an addendum to the April 2000 report, the 
examiner noted that a magnetic resonance imaging (MRI) of the 
lumbosacral spine confirmed mild diffuse degenerative 
skeletal condition.  The examiner opined that, based on the 
veteran's history, the veteran's recurrent episodes of 
lumbosacral strain had contributed to further degeneration of 
the spine through repetitive injury such that the veteran did 
have degenerative disc disease with neurological impairment 
as noted with decreases in sensation, decreased reflexes, 
decreased range of motion, and decreased strength.

When examined by VA in June 2000, the veteran's motor 
strength was 5/5 with bilateral positive straight leg raising 
in the sitting position at 10 degrees.  Sensory examination 
was intact to light touch.  Deep tendon reflexes were 
hyperactive and symmetrical with no pathological reflexes.  
Gait examination demonstrated a severely antalgic gait.  
Range of motion was flexion 20 degrees, extension 15 degrees, 
lateral flexion 20 degrees, and rotation 15 degrees, which 
was secondary to pain.  The assessment was that the veteran 
had evidence of a positive straight leg raise indicative of 
lumbar radiculopathy, and evidence of significant painful 
motion and pain with use on repetitive testing.  The veteran 
also had evidence of incoordination secondary to pain and 
loss of range of motion.  

Based on a review of the record, the Board finds that the 
evidence shows problems tantamount to pronounced 
intervertebral disc syndrome which entitles the veteran to an 
increased rating under Diagnostic Code 5293.  The veteran has 
complained of constant low back pain indicative of a problem 
that allows for only little intermittent relief.  He has also 
complained of pain and a burning sensation down into his 
legs.  The April 2000 VA examiner reported paraspinal muscle 
spasms, marked pain and range of motion difficulties, and 
degenerative disc disease with neurological impairment as 
noted with decreases in sensation, decreased reflexes, 
decreased range of motion, and decreased strength.  Moreover, 
it was noted in June 2000 that the veteran had lumbar 
radiculopathy, and evidence of significant painful motion, 
and pain with use on repetitive testing, and incoordination 
secondary to pain and loss of range of motion.  Therefore, 
when taking into account limitations due to pain and other 
factors as identified in 38 C.F.R. §§ 4.40, 4.45 (2000), the 
Board finds that the veteran's functional losses suggest 
difficulties that more nearly approximate the criteria 
contemplated by a 60 percent rating for intervertebral disc 
syndrome.  38 C.F.R. § 4.7, Diagnostic Code 5293 (2000); 
VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such a conclusion is consistent with the 
examiner's findings that service-connected disability has led 
to degeneration of his spine, specifically degenerative disc 
disease.

Therefore, in light of the award of a 60 percent rating, the 
veteran will only be entitled to a higher schedular rating of 
100 percent if he has a fracture with cord involvement, 
requires long leg braces or is bedridden under Diagnostic 
Code 5285, or has ankylosis of the entire spine at an 
unfavorable angle under Diagnostic Code 5286.  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not show that 
the veteran has residuals of a fracture of the vertebra with 
cord involvement, requires long leg braces, or is bedridden.  
Therefore, a 100 percent schedular rating under Diagnostic 
Code 5285 is not warranted.  Moreover, the evidence of record 
does not show that the veteran has ankylosis of the spine at 
an unfavorable angle.  Consequently, no basis exists for a 
higher schedular rating.  Indeed, the most recent VA 
examination findings indicate that none of these problems 
exists.

Furthermore, while it might be argued that the Board's 
analysis should include consideration of whether separate 
ratings are warranted for limitation of motion, and disc 
syndrome, it should be pointed out that each of these sets of 
criteria overlap as to the manifestations to be evaluated 
(for example, limitation of motion and functional loss due to 
pain are to be considered under each diagnostic code.)  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, as no separate 
and distinct disabilities are shown, assignment of separate 
ratings for the various manifestations of the veteran's low 
back disability is precluded by the rule against pyramiding.  
38 C.F.R. § 4.14 (2000).  However, the functional loss due to 
pain has been considered in arriving at the current 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Turning to the issue of an extraschedular rating, the Board 
notes that, although the veteran has described his problems 
as being so bad that he can no longer work, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards for the disability at issue.  See 
38 C.F.R. § 3.321(b)(1) (2000).  The current evidence of 
record does not demonstrate that low back disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the low back disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2000).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule as to the low back 
disability, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case (SOC) and supplemental SOCs furnished the veteran, the 
RO has notified him of the information and evidence necessary 
to substantiate his claim.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

A 60 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

